Citation Nr: 0705842	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for obesity.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In a February 2001 rating decision, the RO denied service 
connection for a right knee disability, a left knee 
disability, a back disability, and a bilateral hip 
disability.  In an August 2001 rating decision, the RO 
granted service connection for diabetes mellitus and assigned 
an initial 20 percent rating.  In an August 2005 rating 
decision, the RO denied service connection for obesity.  


FINDINGS OF FACT

1.  The veteran's obesity was not caused by disease or injury 
and is therefore not a disability for VA compensation 
purposes.

2.  A right knee disability was not shown during service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current right knee disability is 
due to his obesity, and is not causally related to his active 
service, any incident therein, including a claimed in-service 
right knee injury, or any service-connected disability.

3.  A left knee disability, a right hip disability, a left 
hip disability, and a back disability were not shown during 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's current left knee 
disability, right hip disability, left hip disability, and 
back disability are secondary to his obesity and are not 
causally related to his active service, any incident therein, 
or any service-connected disability.   

4.  The veteran's service-connected diabetes mellitus 
requires a restricted diet and the use of insulin, but no 
restriction of activities, episodes of ketoacidosis, or 
hypoglycemic reactions requiring hospitalization.  


CONCLUSIONS OF LAW

1.  Service connection for obesity is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right knee disability, a left knee disability, a right 
hip disability, a left hip disability, and a back disability, 
were not incurred in or aggravated during service, nor are 
such disabilities causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in February 2002, October 2003, and June 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete a claim of 
service connection and to establish a disability rating, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letters also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on some of the 
veteran's claims and do not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In 
any event, the RO corrected this deficiency by issuing a 
letter to the veteran in March 2006, specifically for the 
purpose of notifying him of the additional elements imposed 
by the Court in Dingess.  Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  In fact, in January 2006, 
the veteran indicated that he had no further evidence to 
submit and asked VA to decide his claim as soon as possible.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2005).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

Included in the veteran's service medical records envelope is 
a June 1969 memorandum from a private physician, noting that 
the veteran had damaged ligaments on the medial surface of 
the left knee.  

At the veteran's July 1969 military pre-induction medical 
examination, however, he denied a history of a trick or 
locked knee, or any bone or joint deformity.  He did report a 
family history of diabetes and heart trouble.  Clinical 
evaluation was negative for pertinent complaints or 
abnormalities, except for a scar on the right hand.  In that 
regard, the examination report shows that the veteran 
answered "yes" when asked whether he had been treated by a 
physician in the last five years, stating that he had been 
treated for a cut hand.  The veteran was noted to be 721/2 
inches tall and weighed 155 pounds at the time of the 
examination.  

The veteran's in-service medical records are negative for 
complaints or abnormalities pertaining to the knees, hips, 
and back.  No findings of obesity were noted.  

At his July 1971 military discharge medical examination, the 
veteran again reported a family history of diabetes and heart 
trouble.  However, he denied that he had ever had recurrent 
back pain, a trick or locked knee, arthritis, or other bone 
and joint deformity.  The veteran also answered "yes" when 
asked whether he had been treated by a physician in the last 
five years, stating that he had been treated for cuts on his 
wrist and a bruised knee.  Examination revealed that the 
veteran's spine, lower extremities, and musculoskeletal 
system were normal.  The veteran was noted to be 74 inches 
tall and weighed 220 pounds at the time of the separation 
examination.  

Also included in the service medical records envelope is a 
June 28, 1971, Statement of Medical Condition, noting that 
the veteran had undergone a separation medical examination 
more than three days prior to his departure from his place of 
separation.  On the form, the veteran indicated that to the 
best of his knowledge, there had been no change in his 
medical condition since that time.  

In May 2000, the veteran filed an original application for VA 
compensation benefits, seeking service connection for a right 
knee disability, which he claimed was due to an in-service 
injury.  He also sought service connection for a left knee 
disability, a back disability, and a bilateral hip 
disability, all of which he claimed were secondary to his 
right knee disability.  

In support of his claim, the veteran submitted a photocopy of 
the June 28, 1971, Statement of Medical Condition described 
above.  However, the copy submitted by the veteran had been 
altered in that it contained a statement indicating that the 
veteran's medical condition had changed since his separation 
examination in that he "hurt back and knee in fall in 
kitchen lifting cans."  
Also submitted by the veteran were private medical records 
dated from July 1997 to October 2000, showing treatment for 
numerous conditions, including obesity, history of a 
myocardial infarction with angioplasty in 1997, noninsulin 
dependent diabetes mellitus diagnosed in 1997, hypertension, 
coronary artery disease, kidney stones, and hyperlipidemia.  
The veteran's weight during this period ranged from 310 
pounds to 350 pounds.  

In pertinent part, these records include a radiographic study 
of the veteran's abdomen taken in May 1998 in connection with 
his treatment for kidney stones.  The radiographic report 
contains incidental findings of multilevel thoracolumbar 
degenerative disc disease.  Additional records from May 1998 
note that the veteran's history was remarkable for a 120 pack 
year smoking history, quit in 1982, as well as a strong 
family history of premature coronary artery disease.  

In addition, these records show that in June 1999, the 
veteran sought treatment for worsening right knee pain in the 
last six months.  The assessment was suspect internal 
derangement of the right knee.  In June 2000, the veteran 
reported a recurrence of his right knee pain.  The remaining 
records are negative for complaints or findings pertaining to 
the knees, back, or hips.  

In a February 2001 rating decision, the RO denied service 
connection for a right knee disability, a left knee 
disability, a back disability, and a hip disability.  The 
veteran appealed the RO's decision.  

In March 2001, the veteran submitted a claim of service 
connection for diabetes mellitus, secondary to claimed 
exposure to Agent Orange in Vietnam.  In support of his 
claim, the RO obtained VA clinical records, dated from July 
2000 to December 2000.  In pertinent part, these records show 
that the veteran established himself as a new patient in 
August 2000.  At that time, he reported a history of 
diabetes, hypertension, and hyperlipidemia since 1997, as 
well as degenerative joint disease of the right knee.  He 
also reported that his father and brother died at 47 and 50, 
respectively, from coronary artery disease.  His family 
history was strongly positive for diabetes mellitus.  On 
examination, the veteran was morbidly obese.  X-ray studies 
were consistent with mild degenerative joint disease of the 
right knee.  The assessments included diabetes mellitus with 
poor control.  The examiner increased the veteran's 
Glucophage dosage.  Also diagnosed was coronary artery 
disease, obesity, and chronic right knee pain.  The examiner 
advised the veteran to lose weight and noted that it would 
"certainly help" his right knee symptoms.  Subsequent 
records show continued treatment for these conditions, but 
are negative for complaints or findings of a left knee 
disability, a back disability, or a hip disability.  

In an August 2001 rating decision, the RO granted service 
connection for diabetes mellitus and assigned an initial 20 
percent rating.  The veteran appealed the RO's decision, 
arguing that a higher rating was warranted in that his 
medication dosage had increased.  

In support of his appeal, the RO obtained additional VA 
clinical records, dated to March 2002.  In pertinent part, 
these records show continued treatment for the veteran's 
various medical conditions, including diabetes mellitus.  In 
June 2001, the veteran reported left knee pain.  In September 
2001, he was seen for follow-up of his heart disease and 
diabetes.  He also complained of continued knee pain, as well 
as foot pain and hip pain.  He indicated that he checked his 
blood sugars at home on a regular basis, and they were 
usually around 120.  He also complained of extreme fatigue, 
especially after working 4 hours.  He also reported trouble 
sleeping.  The examiner noted that the veteran had gained 
more weight since he was last examined.  The veteran 
indicated that he felt he was unable to exercise much due to 
fatigue and leg pain.  The assessments included diabetes 
mellitus, well-controlled.  Later that month, the veteran 
underwent nerve conduction velocity (NCV)/electromyography 
(EMG) testing in connection with his complaints of leg pain 
and numbness.  There was no evidence of peripheral 
neuropathy.  In November 2001, the veteran underwent a sleep 
study in connection with his complaints of fatigue.  He was 
diagnosed as having sleep apnea.  

The veteran was afforded a VA medical examination in March 
2002.  The examiner reviewed the veteran's medical records 
and noted that he currently had numerous disabilities, 
including a history of myocardial infarction, diabetes, 
coronary artery disease, exogenous obesity, and hypertension.  
The examiner also noted that the veteran had a strong family 
history of coronary artery disease.  The veteran reported 
that he had gained 100 pounds since his July 1997 myocardial 
infarction.  He indicated that he worked part time as a 
janitor.  The veteran reported that he was able to walk 1 to 
2 blocks and go up/down less than one flight of stairs due to 
knee pain, with occasional instability.  After examining the 
veteran and reviewing his records, the examiner diagnosed 
diabetes mellitus, type II, controlled, without evidence of 
complications; coronary artery disease, stable, more likely 
than not related to family history; hypertension, more likely 
than not essential or related to coronary artery disease, not 
secondary to diabetes; and morbid obesity.  In a January 2003 
addendum, the examiner further indicated that it was less 
likely than not that the veteran's coronary artery disease 
had been aggravated by his service-connected diabetes.  

The veteran again underwent VA medical examination in June 
2002.  The examiner reviewed the veteran's claims folder and 
noted that the veteran had been diagnosed as having diabetes 
in July 1997, during a period of hospitalization for 
treatment of a myocardial infarction.  The examiner noted 
that the veteran was grossly obese.  The veteran reported 
that he had gained 100 pounds since his myocardial 
infarction.  His current weight was 385 pounds and he did not 
follow a diabetic diet, despite instructions to do so.  The 
veteran was noted to be on oral hypoglycemic agents, but did 
not use insulin.  The examiner noted that the veteran had not 
required hospitalization for treatment of diabetic 
complications, and he was able to work three days weekly as a 
maintenance man.  The diagnoses were diabetes mellitus, type 
II; coronary artery disease, and neuropathic pain.  The 
examiner concluded that the veteran exhibited no 
complications related to his diabetes currently.  He 
indicated that the veteran's coronary artery disease was more 
likely than not related to his family history, obesity, and 
hyperlipidemia, rather than his diabetes.  He indicated that 
no restrictions were placed on the veteran by his diabetes in 
terms of his daily activities.  

In a June 2002 letter, the veteran claimed that his family 
history was not a factor in the development of coronary 
artery disease.  He claimed that his father died from "black 
lung" and a heart attack, and that his brother died from a 
drug overdose and heart attack.  The veteran indicated that 
since he did not smoke and did not use drugs, the medical 
history of family members was not related to his own.  The 
veteran further indicated that when he entered service, he 
weighed 155 pounds, but that he weighed 245 pounds when he 
was discharged.  He claimed that this increase in weight was 
due to his in-service knee injury, as well as his Agent 
Orange-related diabetes.  

Additional VA clinical records show continued treatment for 
the veteran's various disabilities.  In March 2002, the 
veteran sought treatment for an exacerbation of right knee 
pain.  In May 2002, the veteran claimed that he was unable to 
exercise due to his "bad knee."  An X-ray study performed 
in October 2002 noted evidence of osteoarthritis in the right 
knee.  In November 2002, the veteran claimed that he had 
injured his right knee in Vietnam after he slipped and fell 
on some grease.  He claimed that he had had right knee 
problems since that time.  

At a January 2003 cardiac consultation, the veteran 
complained of occasional chest pain with moderate exertion.  
The examiner noted that the veteran had gained a lot of 
weight over the years and that this appeared to be the 
limiting factor to his activity.  In March 2003, the veteran 
was seen in connection with his complaints of intermittent 
chest pain.  He denied a history of myocardial infarction and 
smoking.  The examiner noted that the veteran's major 
clinical problem was his obesity, in that he weighed almost 
400 pounds.  The veteran's cardiac risk factors included high 
cholesterol and obesity.  The veteran claimed that he had 
been exposed to Agent Orange in Vietnam and had developed 
secondary diabetes and heart disease and was seeking 
disability compensation.  The examiner indicated that it 
seemed reasonable that the veteran's heart disease was the 
result of agent orange exposure with an intermediary 
condition of diabetes.  The examiner also noted that the 
veteran was disabled due to orthopedic problems, coupled with 
his weight and diabetes.  

In a June 2003 VA medical opinion, the examiner indicated 
that it was his opinion that among the complications of his 
diabetes was the acceleration of his coronary artery disease.  
In a June 2003 rating decision, the RO granted service 
connection for coronary artery disease and hypertension, and 
assigned initial 10 percent ratings, respectively.  
Subsequent VA clinical records show that in June 2003, the 
veteran was seen for an evaluation of his numerous chronic 
medical conditions.  It was noted that the main reason for 
the veteran's visit was to obtain a statement in support of 
his application for disability benefits.  Among his 
complaints was that his legs were bothering him and giving 
way.  He indicated that his walker was no longer effective 
and asked for a motorized scooter.  He also claimed that his 
diabetes mellitus had not been well controlled.  The 
assessments included restless leg syndrome and diabetes 
mellitus, not well controlled.  The examiner prescribed 
insulin at night, 10 units.  In July 2003, the veteran's 
insulin was increased to 20 units, twice daily, and he was 
approved for a motorized scooter.  In September 2003, the 
veteran's insulin was prescribed as 25 units as needed, after 
he claimed that his blood sugar was still high, even though 
he was watching his diet.  

In October 2003, the examiner noted that the veteran's 
overall functional capacity was extremely limited due to his 
weight, as well as severe osteoarthritis, especially in the 
right knee.  In February 2004, the veteran's insulin was 
increased to 30 units as needed.  

In March 2004, the veteran testified at a hearing at the RO 
in support of his claims.  He argued that a higher rating was 
warranted for his diabetes as he was on a restricted diet, 
saw a diabetic counselor on a regular basis, and was using 
insulin twice daily.  He indicated that his dosage had 
increased from 10 units to 30 units.  When asked if his 
activities had been restricted, the veteran admitted that his 
physicians had encouraged him to exercise; however, he 
indicated that it was his opinion that he was unable to do so 
because of his weight and diabetes.  The veteran further 
claimed that he felt that his obesity was due to his diabetes 
and medications for diabetes.  With respect to his right 
knee, the veteran claimed that in July of 1970, he was 
emptying out a deep fat fryer and he slipped and fell on his 
knee.  He claimed that he saw some doctors at Fort Sill 
during service.  He indicated that he was advised that it was 
a trick knee that had a crack in the middle of the knee cap.  
The veteran indicated that at the time of his separation from 
service, he reported his knee injury.  He claimed that he had 
had knee problems ever since.  In that regard, the veteran 
claimed that he went to see some doctors beginning in July 
1972.  Unfortunately, he claimed that those doctors had died 
and records were not available.  With respect to his left 
knee, back, and bilateral hip disabilities, the veteran 
claimed that such conditions were secondary to his right knee 
disability.  In that regard, he indicated that he had had to 
alter his gait due to right knee pain which caused other 
orthopedic problems.  The veteran also testified that in the 
same episode in which he injured his knee in service, he 
injured his back.  He claimed that he was treated with 
ointment and was told that he probably strained it.  The 
veteran indicated that he reported his back injury at the 
time of his separation from service.  He testified that his 
symptoms resolved, but he began to experience back pain 
again, as well as hip pain, in the 1980's.  He indicated that 
he was seen by a private physician who advised him that his 
pain was probably due to his altered gait.  The veteran 
acknowledged that he had never been given a diagnosis for his 
hip or back pain.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits in December 
2003 due to morbid obesity and degenerative arthritis of the 
right knee.  Medical records forwarded by SSA included a copy 
of the July 1997 hospitalization report associated with the 
veteran's myocardial infarction.  Of note, when the veteran 
was hospitalized, he reported a history of a traumatic injury 
to the left knee in 1969, which the Board notes is consistent 
with the June 1969 memorandum from a private physician, 
noting that the veteran had damaged ligaments on the medial 
surface of the left knee prior to service.  The July 1997 
hospitalization report shows that the veteran made no 
reference to any in-service right knee injury or low back 
injury, nor did he make any reference to hip complaints.  

Additional VA clinical records note that the veteran's 
diabetes continued to be poorly controlled.  In July 2004, 
the examiner noted that the veteran was very noncompliant 
with his diet.  His insulin dosage was 30 units twice daily.  
In July 2004, the veteran complained of low back pain off and 
on for the past two weeks.  He denied unusual activity or 
trauma.  The assessment was morbid obesity and low back 
strain.  In September 2004, the veteran reported bilateral 
knee pain for a number of years.  He indicated that his 
walking tolerance was less than one block.  His weight was 
420 pounds.  He reported buckling of the knees.  X-ray 
studies showed mild to moderate joint space narrowing of the 
left knee and more advanced narrowing of the right knee.  The 
examiner had a long discussion with the veteran about how his 
knee problems would continue, particularly with his weight.  

In November 2004, the veteran again complained of back pain.  
The treating physician advised the veteran that most of his 
problems, including his back and knees, were due to his 
obesity.  The veteran reacted angrily, stating that he only 
weighed 275 pounds at the time of his myocardial infarction 
and that his weight gain since then had been due to his 
medications.  He claimed that he hardly ate enough to keep a 
bird alive.  The assessment was low back strain and morbid 
obesity, with denial of the cause and inability to correct.  
In April 2005, it was noted that the veteran's insulin dosage 
was 45 units as needed.  He was again encouraged to exercise 
and lose weight.  

The veteran underwent VA medical examination in July 2005.  
The examiner reviewed the veteran's claims folder and noted 
that his Body Mass Index (BMI) had been 23.5 at the time of 
his military induction and that it had increased to 28.7 at 
the time of his separation from service, which was overweight 
by definition.  He also reviewed the post-service medical 
records, noting that the veteran had been described as 
grossly obese at a weight of 315 pounds in June of 1998, and 
that his weight in April 2005 was 430.4 pounds, for a BMI of 
53.9.  The examiner noted that medical literature indicated 
that insulin resistance was a pervasive feature of obesity; 
as many as 80 percent of patients with diabetes mellitus were 
obese.  The examiner indicated that the cause of obesity was 
unknown, although the mechanism was simple - consuming more 
calories than are expended.  He indicated that severe 
obesity, as the veteran had, was relatively uncommon.  He 
noted that the veteran was already overweight at the time of 
his separation from service.  In 1997, when he was diagnosed 
as having diabetes, the veteran's weight was 312 pounds.  For 
these reasons, he concluded that the veteran's obesity and 
sedentary lifestyle contributed to the onset of his diabetes, 
rather than his diabetes causing his obesity.  On the basis 
of the veteran's medical records and the available medical 
literature, the examiner concluded that it is at least as 
likely as not that the veteran's obesity was caused by the 
combined effects of his early age onset of being overweight, 
followed by a gradual but progressive increase in weight 
since about the age of 20, reduced activity in later years as 
the result of osteoarthritis and cardiovascular conditions, 
and life-style patterns of exercise and dietary habits with 
more calories being consumed than were being expended as 
energy.  The examiner explained that the veteran's diabetes 
did not cause the veteran's obesity, nor did it aggravate his 
obesity.  Rather, the opposite was true - the veteran's 
obesity aggravated his diabetes mellitus.  The diagnoses were 
morbid obesity that is not directly caused by or the result 
of diabetes mellitus; and morbid obesity that is less likely 
as not aggravated by diabetes mellitus.  

Subsequent VA clinical records show that in September 2005, 
the veteran's insulin was increased to 65 units in the 
morning and 60 units at night.  He was again advised to diet 
and exercise.  The veteran claimed that it was difficult for 
him to eat a healthy diet because he had a limited income.  

In December 2005, the veteran again underwent VA medical 
examination.  The examiner reviewed the veteran's claims 
folder in connection with the examination.  The veteran 
reported that he had been diagnosed as having diabetes in 
1997 and currently used insulin and tried to watch his diet 
by limiting grease and fats.  He denied having to restrict 
his activities due to diabetes, although he claimed that he 
was unable to exercise due to knee problems and his heart.  
With respect to his knees, the veteran claimed that in 1970 
in Vietnam, he slipped and fell.  He claimed that he was told 
he bruised his knee.  He indicated that he now had to use a 
cane or a scooter to get around.  The veteran also reported 
bilateral hip pain, mostly with walking, as well as back 
pain.  After examining the veteran, the examiner's diagnoses 
included diabetes mellitus, type II, uncontrolled; morbid 
obesity; and osteoarthritis of the right knee.  The examiner 
indicated that the veteran's right knee disability was 
secondary to his obesity and occupational history as a 
janitor, and not to the claimed in-service knee injury.  In 
that regard, the examiner noted that the service medical 
records contained no record of treatment for a right knee 
injury and the post-service medical records were negative for 
complaints of right knee pain for approximately 25 years 
after service separation.  The examiner also diagnosed left 
knee osteoarthritis and degenerative joint disease of the 
bilateral hips and back, which, for similar reasons, he 
concluded were likely due to the veteran's morbid obesity and 
occupational history.  

Service connection claims

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

Entitlement to service connection for obesity

As noted, the veteran is seeking service connection for 
obesity.  Current medical evidence reflects that the veteran 
is morbidly obese and weighs over 400 lbs.  Although the 
veteran has submitted no specific argument in support of his 
appeal, in clinical settings, he has attributed his obesity 
to medication for diabetes and/or his right knee disability.  
His representative contends that the veteran's obesity is 
secondary to his service-connected diabetes, coronary artery 
disease and/or hypertension.  

In order to establish service connection on a direct basis, 
there must be (1) medical evidence of a current disability; 
(2) evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
establish secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The term "disability" means an impairment of earning 
capacity resulting from a disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as 
"damage inflicted on the body by an external force."  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(citing Dorland's Illustrated Medical Dictionary 901 (29th 
ed. 2000)).  "Disease" means "any deviation from or 
interruption of the normal structure or function of a part, 
organ, or system of the body."  Id. at 1384 (citing 
Dorland's at 511).

Without underlying pathology, VA has not recognized obesity 
as a disease entity for purposes of compensation.  See 
38 C.F.R. § Part 4.  In that regard, the Board notes that 
obesity caused by overeating is not caused by an external 
force (such as for an "injury"); rather, obesity in that 
case is a result of behavior.  Moreover, obesity that is not 
due to underlying pathology cannot be considered a deviation 
from the normal function of the body (such as for a 
"disease"); rather, the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The veteran has not alleged that his obesity is due to a 
disease or injury.  Moreover, there is no medical evidence 
indicating that his obesity is due to disease or injury.  
Rather, according to a July 2005 VA medical opinion obtained 
by the RO, the veteran's obesity was essentially caused by 
the combined effects of his early age onset of being 
overweight, reduced activity, and life-style patterns of 
exercise and dietary habits with more calories being consumed 
than were being expended as energy.  

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Applying the law to the facts of this 
claim, the Board concludes that the medical evidence does not 
show that the veteran's obesity was incurred other than as a 
result of excess caloric intake.  In the absence of evidence 
that the veteran's obesity was incurred during service as a 
result of a disease process or injury, the Board finds that 
there is no disability for which service connection may be 
granted.

Entitlement to service connection for a right knee 
disability, a left knee disability, a right hip disability, a 
left hip disability, and a back disability

The veteran also seeks service connection for a right knee 
disability, which he claims was incurred in service as a 
result of a fall.  As delineated in detail above, however, 
the veteran's original service medical records are entirely 
negative for any indication of a right knee injury or 
disability during service.  In fact, at his July 1971 
military discharge medical examination, the veteran's lower 
extremities were normal on clinical evaluation.  

The Board has considered the fact that at his July 1971 
military discharge medical examination, the veteran answered 
"yes" when asked whether he had been treated by a physician 
in the last five years, stating that he had been treated for 
cuts on his wrist and a bruised knee.  The Board finds that 
this answer is not indicative of an in-service knee injury.  
Rather, it is consistent with the veteran's report of a pre-
service hand laceration injury at the time of his military 
enlistment, as well as the June 1969 private physician 
statement noting that the veteran had been treated for a left 
knee injury prior to service.  Again, the Board finds that 
this record is in no way indicative of an in-service right 
knee injury, as the veteran now claims.  

The Board has also considered the veteran's contentions to 
the effect that he slipped and fell on some grease during 
service, injuring his right knee.  He made such a contention 
on numerous occasions throughout the course of this appeal, 
including at his March 2004 hearing, where he gave such 
testimony under oath.  However, for the reasons enumerated 
below, the Board finds that the veteran's statements and 
testimony regarding this injury are not credible and 
therefore of little or no probative value.  Concerning this, 
the Board notes that competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
"[D]efinitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  In this case, the 
veteran's testimony that he injured his right knee in service 
does not "hang together" in a consistent manner with the 
other evidence of record.

First, the Board notes that records obtained from SSA include 
a copy of a July 1997 hospitalization report.  This report, 
obviously dated prior to the veteran's application for VA 
compensation benefits, shows that he reported a history of a 
traumatic injury to the left knee in 1969, which is 
consistent with his service medical records.  The veteran, 
however, made no reference to any in-service right knee 
injury, as he has repeatedly claimed since filing his 
application for VA compensation.  The Board finds that these 
inconsistencies indicate that the veteran's recollection 
regarding which knee he injured in service is inaccurate.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); 
Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 
1987) (impeachment by testimony which was inconsistent with 
prior written statements).  

Second, the record contains an obviously altered service 
medical record which was submitted in support of the 
veteran's claim for VA compensation benefits.  As described 
above, the altered service medical record includes a notation 
to the effect that the veteran "hurt back and knee in fall 
in kitchen lifting cans."  The original document, however, 
contains no such statement.  The submission of such an 
altered document, together with other inconsistencies in the 
veteran's statements, renders his testimony not credible, 
believable, or persuasive for purposes of this appeal.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see 
also Caluza, 7 Vet. App. at 510-511 ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").
For these reasons, the Board finds that the record is wholly 
lacking any probative evidence of a right knee injury or 
disability in service or for many years thereafter.  Again, 
the veteran's original service medical records are negative 
for notations of a right knee injury or disability, and the 
post-service medical record is similarly negative for 
notations of a right knee disability for many years after 
service separation.  While the veteran claims to have 
experienced continuous right knee symptomatology since 
service, for the reasons described above, his assertions are 
lacking in credibility.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991); see also Savage v. Gober, 10 Vet. App. 488, 
496 (1997).

With regard to the long evidentiary gap in this case between 
active service and the earliest right knee complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing right knee complaints, symptoms, or 
findings for many years after the period of active duty is 
itself evidence which tends to show that a right knee 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board has also considered the veteran's contentions to 
the effect that his current right knee disability is the 
result of his alleged in-service right knee injury.  
Questions of his credibility notwithstanding, because the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board notes that the competent medical evidence 
of record does not support the veteran's contentions in this 
regard.  In fact, in December 2004, a VA medical examiner 
reviewed the veteran's claims folder and concluded that the 
veteran's current right knee disability is due to his obesity 
and not to his active service or any incident therein, 
including the claimed right knee injury.  For the reasons and 
bases discussed above, the Board finds that service 
connection for a right knee disability is not warranted.  

For similar reasons, the Board finds that service connection 
is not warranted for a left knee disability, a right hip 
disability, a left hip disability, and a low back disability.  
Again, the veteran's service medical records are negative for 
complaints or findings of an in-service left knee disability, 
right hip disability, left hip disability, or low back 
disability.  Similarly, the post-service medical records are 
negative for complaints or findings of a left knee 
disability, a right hip disability, a left hip disability, or 
low back disability for many years after service separation.  
Finally, the medical evidence of record contains no 
indication that the veteran's current left knee disability, 
right hip disability, left hip disability, or low back 
disability are causally related to the veteran's active 
service, any incident therein, or any service-connected 
disability.  In fact, in December 2004 a VA medical examiner 
examined the veteran and reviewed his claims folder and 
concluded that the current left knee disability, right hip 
disability, left hip disability, and back disability were 
secondary to his obesity and were not related to his active 
service.  

In summary, the Board finds that a right knee disability, a 
left knee disability, a right hip disability, a left hip 
disability, and low back disability were not present during 
service or for many years thereafter and the most probative 
evidence indicates that such disabilities are not causally 
related to the veteran's active service or any incident 
therein, nor are they causally related to or aggravated by 
any service-connected disability.  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a right knee 
disability, left knee disability, a right hip disability, a 
left hip disability, and a back disability.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  Under Diagnostic Code 7913, a 20 percent rating is 
assigned when diabetes mellitus requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.  
A 60 percent rating is assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month, visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  

As set forth above, in order to warrant a rating in excess of 
20 percent, the evidence must show that the veteran's 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  The Court has observed that use of 
the conjunctive "and" means that all requirements must be 
met.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

A review of the record, including post-service clinical 
records and examination reports, shows that the veteran's 
diabetes is currently under treatment with daily insulin 
injections.  He does not, however, require regulation of 
activities.  Indeed, the Board notes that at the time of the 
April 2004 VA examination, the examiner indicated that the 
veteran had no restriction on his activities as a result of 
diabetes.  Moreover, in reviewing the medical evidence of 
record, the Board observes that the veteran's treatment 
providers have consistently advised him to exercise for the 
good of his health.  They have not recommended a restriction 
of his activities.  
The Board further notes that although the veteran is under 
regular treatment for his diabetes, the record contains no 
indication of ketoacidosis, hypoglycemic reactions requiring 
hospitalizations, progressive loss of weight or strength.  
The Board further notes that service connection for claimed 
complications of diabetes, including cataracts, has been 
denied.  

In short, the Board finds that the manifestations of the 
veteran's diabetes mellitus do not more nearly approximate 
the criteria for an initial rating in excess of 20 percent.  
To the contrary, the most probative evidence indicates that 
the veteran's diabetes is appropriately rated, in the absence 
of evidence that such disability requires a restriction of 
his activities.  

The Board has also considered whether referral of this case 
for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2006) is appropriate.  However, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  In this case, there is no 
indication that the veteran's diabetes mellitus has produced 
marked interference with employment, beyond that contemplated 
by the rating criteria.  Nor is there any indication that 
frequent periods of hospitalization have been required.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 17 
Vet. App. 20 (2003).




ORDER

Entitlement to service connection for obesity is denied.  

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


